DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 11/22/2019.  Claims 1-14 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the  use the term “preferably and most” and thus, renders the limitation indefinite because the claim does not positively recite the limitation.  For the sake of examining the limitations have been interpreted in positively expressed manner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (20150308456 and hereinafter as Thom)
 

    PNG
    media_image1.png
    948
    792
    media_image1.png
    Greyscale

Regarding claim 1. Thom teaches Stator housing [fig 1-4, housing assembly of fig 1 houses 125 and 22] for an electric machine [fig 1], comprising:
a plurality of axially extending main channels [passage 1 and 2], wherein pairs [i.e. 1 and 2] of adjacent main channels are connected by deflection channels [deflect channel 1/2] to form a meandering cooling path for a coolant [meandering path shown in fig 4], 
[132] that connect each pair of adjacent main channels in a fluid conductive manner [¶33, “Additionally, the coolant passage defines at least one bypass passage, and in the illustrated embodiment there are two such bypass passages, which are represented in the coolant core by the tie bars 132 and 134.”] at an axial position [132 is place in an axial location] between the deflection channels [i.e. 132 is between cited deflection channels when cooling core in fig 4 is viewed from an unrolled perspective].

Regarding claim 2. Thom teaches stator housing according to claim 1, wherein the connection channels have a smaller cross-sectional area [132 shows a smaller area than area of cited main channel] than the main channels.  

Regarding claim 5. Thom teaches stator housing according to claim 1, wherein the connection channels have a trapezoid cross-section [it is understood 132 is a trapezoid since at least top and base sides, when 125 is unrolled, are parallel and 132 has 4 sides].  

claim 1, wherein the main channels and the connection channels are formed by a cavity in the stator housing [i.e. cavities that form channels are in housing of motor in fig 1].  

Regarding claim 9. Thom teaches stator housing according to claim 1, which comprises an inner housing element [125] and an outer housing element [20], wherein the inner housing element is coaxially arranged inside the outer housing element [coaxially arrange has been interpreted as 125 fitted in 20].  

Regarding claim 10. Thom teaches stator housing according to claim 6, wherein the cavity is formed in one of the housing elements [i.e. cavities are in 125 to allow fluid to pass].  

Regarding claim 11. Thom teaches stator housing according to claim 10, wherein the cavity is formed in the inner housing element and closed by the outer housing element 5Docket No.: GAS-133[125 is in 20], or wherein the cavity is formed in the outer housing element and closed by the inner housing element.  


    PNG
    media_image2.png
    766
    848
    media_image2.png
    Greyscale

Regarding claim 12. Thom teaches stator housing according to claim 9, wherein one housing element comprises a first end shield [1] of the stator housing and one housing element comprises a second end shield [2] of the stator housing [claim does not recite removable shield].  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Thom et al. in view of Saari et al. (20160190878)
Regarding claim 3. Thom teaches the stator housing according to claim 2, 
However, Thom does not explicitly mention wherein the cross-sectional area of each connection channel is at least two percent, preferably at least five percent, more preferably at least seven percent, and/or at most thirty percent, preferably at most twenty percent, more preferably at most ten percent, of the cross-sectional area of the main channels connected by the connection channels.
Whereas Saari teaches wherein the cross-sectional area of each connection channel is at least two percent [¶30, effective area flow results in change of pressure], preferably at least five percent, more preferably at least seven percent, and/or at most thirty percent, preferably at most twenty percent, more preferably at most ten percent, of the cross-sectional area of the main channels connected by the connection channels. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thom power machine to a similar configuration as Saari power machine in order to adjust desired area of fluid passage channel resulting accordingly, reduction of such pressure losses increases the overall power efficiency of the machine [¶30], and adjusting value of channel area to a specific magnitude in order to drive machine towards design requirement, since it has 
  
Regarding claim 4. Thom teaches the stator housing according to claim 1, a mass flow of the 4Docket No.: GAS-133coolant flowing through a main channel is bypassed through a connection channel connecting the main channel with its adjacent main channel [¶33].  
However, Thom does not explicitly mention a fluid channel which is configured such that at least two percent, preferably at least five percent, more preferably at least ten percent, and/or at most thirty percent, preferably at most twenty percent, more preferably at most fifteen percent.
Saari teaches a fluid channel which is configured such that at least two percent, preferably at least five percent, more preferably at least ten percent, and/or at most thirty percent, preferably at most twenty percent, more preferably at most fifteen percent [¶30].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Thom power machine to a similar configuration as Saari power machine in order to adjust desired area of fluid passage channel resulting accordingly, reduction of such pressure losses increases the overall power efficiency of the machine [¶30], and adjusting value of channel area to a specific magnitude in order to drive machine towards design requirement, since it has . 


Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Thom et al. in view of Uchiyama et al. (20110221286)
Regarding claim 13. While Thom teaches the stator housing according to claim 1,
Thom does not explicitly mention Electric machine for a vehicle, comprising a stator arranged inside a stator housing.
Uchiyama teaches Electric machine for a vehicle [implicit in ¶37], comprising a stator [2] arranged inside a stator housing [5].
While Thom teaches a compressor, it is understood by one of ordinary skill in the art that the shaft of Thom can be connected to a vehicle to produce work and thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention couple a vehicle as a load to an electric machine as shown in Uchiyama in order to power the electric vehicle.

Regarding claim 14. Thom as modified teaches the vehicle, comprising an electric machine according to claim 13 that is configured to drive the vehicle [implicit in ¶37 Uchiyama].


Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRYAN R PEREZ/Examiner, Art Unit 2839